Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 1 of 17 Page ID #:149




  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
          DAVID ABITBOL, individually and on
 11       behalf of all others similarly situated,   Case No. 2:20-cv-03109VAP GJS
 12                    Plaintiff,
                                                     STIPULATED PROTECTIVE
 13              v.                                  ORDER1
 14       MERCURY INSURANCE
          COMPANY, AUTO INSURANCE
 15       SPECIALISTS, LLC and
          QUOTELAB, LLC,
 16
                       Defendant.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 2 of 17 Page ID #:150




  1   1.         A. PURPOSES AND LIMITATIONS
  2              Discovery in this action is likely to involve production of confidential,
  3   proprietary or private information for which special protection from public
  4   disclosure and from use for any purpose other than prosecuting this litigation may
  5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6   enter the following Stipulated Protective Order. The parties acknowledge that this
  7   Order does not confer blanket protections on all disclosures or responses to
  8   discovery and that the protection it affords from public disclosure and use extends
  9   only to the limited information or items that are entitled to confidential treatment
 10   under the applicable legal principles.
 11              B. GOOD CAUSE STATEMENT
 12              This action is likely to involve trade secrets, customer and pricing lists and
 13   other valuable research, development, commercial, financial, technical and/or
 14   proprietary information for which special protection from public disclosure and
 15   from use for any purpose other than prosecution of this action is warranted. Such
 16   confidential and proprietary materials and information consist of, among other
 17   things, confidential business or financial information, information regarding
 18   confidential business practices, or other confidential research, development, or
 19   commercial information (including information implicating privacy rights of third
 20   parties and personal identifier information), information otherwise generally
 21   unavailable to the public, or which may be privileged or otherwise protected from
 22   disclosure under state or federal statutes, court rules, case decisions, or common
 23   law. Accordingly, to expedite the flow of information, to facilitate the prompt
 24   resolution of disputes over confidentiality of discovery materials, to adequately
 25   protect information the parties are entitled to keep confidential, to ensure that the
 26   parties are permitted reasonable necessary uses of such material in preparation for
 27   and in the conduct of trial, to address their handling at the end of the litigation, and
 28   serve the ends of justice, a protective order for such information is justified in this
                                                     2
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 3 of 17 Page ID #:151




  1   matter. It is the intent of the parties that information will not be designated as
  2   confidential for tactical reasons and that nothing be so designated without a good
  3   faith belief that it has been maintained in a confidential, non-public manner, and
  4   there is good cause why it should not be part of the public record of this case.
  5              C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  6              The parties further acknowledge, as set forth in Section 12.3, below, that this
  7   Stipulated Protective Order does not entitle them to file confidential information
  8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  9   and the standards that will be applied when a party seeks permission from the court
 10   to file material under seal.
 11              There is a strong presumption that the public has a right of access to judicial
 12   proceedings and records in civil cases. In connection with non-dispositive motions,
 13   good cause must be shown to support a filing under seal. See Kamakana v. City and
 14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 17   require good cause showing), and a specific showing of good cause or compelling
 18   reasons with proper evidentiary support and legal justification, must be made with
 19   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 20   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 21   without the submission of competent evidence by declaration, establishing that the
 22   material sought to be filed under seal qualifies as confidential, privileged, or
 23   otherwise protectable—constitute good cause.
 24              Further, if a party requests sealing related to a dispositive motion or trial, then
 25   compelling reasons, not only good cause, for the sealing must be shown, and the
 26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 27   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 28   each item or type of information, document, or thing sought to be filed or introduced
                                                      3
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 4 of 17 Page ID #:152




  1   under seal in connection with a dispositive motion or trial, the party seeking
  2   protection must articulate compelling reasons, supported by specific facts and legal
  3   justification, for the requested sealing order. Again, competent evidence supporting
  4   the application to file documents under seal must be provided by declaration.
  5              Any document that is not confidential, privileged, or otherwise protectable in
  6   its entirety will not be filed under seal if the confidential portions can be redacted.
  7   If documents can be redacted, then a redacted version for public viewing, omitting
  8   only the confidential, privileged, or otherwise protectable portions of the document,
  9   shall be filed. Any application that seeks to file documents under seal in their
 10   entirety should include an explanation of why redaction is not feasible.
 11   2.         DEFINITIONS
 12              2.1   Action: Abitbol v. Mercury Insurance, et. al., Case No. 2:20-cv-03109-
 13   VAP-CJS
 14              2.2   Challenging Party: a Party or Non-Party that challenges the
 15   designation of information or items under this Order.
 16              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 17   how it is generated, stored or maintained) or tangible things that qualify for
 18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 19   the Good Cause Statement.
 20              2.4   “CONFIDENTIAL-ATTORNEY’S EYES ONLY” Information or
 21   Items: information (regardless of how it is generated, stored or maintained) or
 22   tangible things that qualify for protection under Federal Rule of Civil Procedure
 23   26(c), and as specified above in the Good Cause Statement, and that the Designating
 24   Party believes, in good faith, contains information, the disclosure of which is likely
 25   to cause harm to its competitive position, or which materials meet the definition of a
 26   trade secret set forth in section §3426.1(d) of the California Civil Code or other
 27   applicable trade secret statutes.
 28              2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                    4
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 5 of 17 Page ID #:153




  1   their support staff).
  2              2.6   Designating Party: a Party or Non-Party that designates information or
  3   items that it produces in disclosures or in responses to discovery as
  4   “CONFIDENTIAL.”
  5              2.7   Disclosure or Discovery Material: all items or information, regardless
  6   of the medium or manner in which it is generated, stored, or maintained (including,
  7   among other things, testimony, transcripts, and tangible things), that are produced or
  8   generated in disclosures or responses to discovery in this matter.
  9              2.8   Expert: a person with specialized knowledge or experience in a matter
 10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 11   an expert witness or as a consultant in this Action.
 12              2.9   House Counsel: attorneys who are employees of a party to this Action.
 13   House Counsel does not include Outside Counsel of Record or any other outside
 14   counsel.
 15              2.10 Non-Party: any natural person, partnership, corporation, association or
 16   other legal entity not named as a Party to this action.
 17              2.11 Outside Counsel of Record: attorneys who are not employees of a
 18   party to this Action but are retained to represent or advise a party to this Action and
 19   have appeared in this Action on behalf of that party or are affiliated with a law firm
 20   that has appeared on behalf of that party, and includes support staff.
 21              2.12 Party: any party to this Action, including all of its officers, directors,
 22   employees, consultants, retained experts, and Outside Counsel of Record (and their
 23   support staffs).
 24              2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 25   Discovery Material in this Action.
 26              2.14 Professional Vendors: persons or entities that provide litigation
 27   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 28   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                     5
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 6 of 17 Page ID #:154




  1   and their employees and subcontractors.
  2              2.14 Protected Material: any Disclosure or Discovery Material that is
  3   designated as “CONFIDENTIAL.”
  4              2.15 Receiving Party: a Party that receives Disclosure or Discovery
  5   Material from a Producing Party.
  6   3.         SCOPE
  7              The protections conferred by this Stipulation and Order cover not only
  8   Protected Material (as defined above), but also (1) any information copied or
  9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 10   compilations of Protected Material; and (3) any testimony, conversations, or
 11   presentations by Parties or their Counsel that might reveal Protected Material.
 12              Any use of Protected Material at trial shall be governed by the orders of the
 13   trial judge. This Order does not govern the use of Protected Material at trial.
 14   4.         DURATION
 15              FINAL DISPOSITION of the action is defined as the conclusion of any
 16   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 17   has run. Except as set forth below, the terms of this protective order apply through
 18   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 19   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 20   but will have to file a separate action for enforcement of the agreement once all
 21   proceedings in this case are complete.
 22              Once a case proceeds to trial, information that was designated as
 23   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 24   as an exhibit at trial becomes public and will be presumptively available to all
 25   members of the public, including the press, unless compelling reasons supported by
 26   specific factual findings to proceed otherwise are made to the trial judge in advance
 27   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 28   showing for sealing documents produced in discovery from “compelling reasons”
                                                     6
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 7 of 17 Page ID #:155




  1   standard when merits-related documents are part of court record). Accordingly, for
  2   such materials, the terms of this protective order do not extend beyond the
  3   commencement of the trial.
  4   5.         DESIGNATING PROTECTED MATERIAL
  5              5.1      Exercise of Restraint and Care in Designating Material for Protection.
  6   Each Party or Non-Party that designates information or items for protection under
  7   this Order must take care to limit any such designation to specific material that
  8   qualifies under the appropriate standards. The Designating Party must designate for
  9   protection only those parts of material, documents, items or oral or written
 10   communications that qualify so that other portions of the material, documents, items
 11   or communications for which protection is not warranted are not swept unjustifiably
 12   within the ambit of this Order.
 13              Mass, indiscriminate or routinized designations are prohibited. Designations
 14   that are shown to be clearly unjustified or that have been made for an improper
 15   purpose (e.g., to unnecessarily encumber the case development process or to impose
 16   unnecessary expenses and burdens on other parties) may expose the Designating
 17   Party to sanctions.
 18              If it comes to a Designating Party’s attention that information or items that it
 19   designated for protection do not qualify for protection, that Designating Party must
 20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 21              5.2      Manner and Timing of Designations. Except as otherwise provided in
 22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 24   under this Order must be clearly so designated before the material is disclosed or
 25   produced.
 26              Designation in conformity with this Order requires:
 27                    (a) for information in documentary form (e.g., paper or electronic
 28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                       7
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 8 of 17 Page ID #:156




  1   proceedings), that the Producing Party affix at a minimum, the legend
  2   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES ONLY”
  3   (hereinafter “CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S EYES ONLY
  4   legend”), to each page that contains protected material. If only a portion of the
  5   material on a page qualifies for protection, the Producing Party also must clearly
  6   identify the protected portion(s) (e.g., by making appropriate markings in the
  7   margins).
  8              A Party or Non-Party that makes original documents available for inspection
  9   need not designate them for protection until after the inspecting Party has indicated
 10   which documents it would like copied and produced. During the inspection and
 11   before the designation, all of the material made available for inspection shall be
 12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 13   documents it wants copied and produced, the Producing Party must determine which
 14   documents, or portions thereof, qualify for protection under this Order. Then,
 15   before producing the specified documents, the Producing Party must affix the
 16   “CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S EYES ONLY legend” to
 17   each page that contains Protected Material. If only a portion of the material on a
 18   page qualifies for protection, the Producing Party also must clearly identify the
 19   protected portion(s) (e.g., by making appropriate markings in the margins).
 20                 (b) for testimony given in depositions that the Designating Party identifies
 21   the Disclosure or Discovery Material on the record, before the close of the
 22   deposition all protected testimony.
 23                 (c) for information produced in some form other than documentary and
 24   for any other tangible items, that the Producing Party affix in a prominent place on
 25   the exterior of the container or containers in which the information is stored the
 26   legend “CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S EYES ONLY.” If
 27   only a portion or portions of the information warrants protection, the Producing
 28   Party, to the extent practicable, shall identify the protected portion(s).
                                                    8
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 9 of 17 Page ID #:157




  1              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  2   failure to designate qualified information or items does not, standing alone, waive
  3   the Designating Party’s right to secure protection under this Order for such material.
  4   Upon timely correction of a designation, the Receiving Party must make reasonable
  5   efforts to assure that the material is treated in accordance with the provisions of this
  6   Order.
  7   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  8              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  9   designation of confidentiality at any time that is consistent with the Court’s
 10   Scheduling Order.
 11              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 12   resolution process under Local Rule 37.1 et seq.
 13              6.3   The burden of persuasion in any such challenge proceeding shall be on
 14   the Designating Party. Frivolous challenges, and those made for an improper
 15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 16   parties) may expose the Challenging Party to sanctions. Unless the Designating
 17   Party has waived or withdrawn the confidentiality designation, all parties shall
 18   continue to afford the material in question the level of protection to which it is
 19   entitled under the Producing Party’s designation until the Court rules on the
 20   challenge.
 21   7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 22              7.1   Basic Principles. A Receiving Party may use Protected Material that is
 23   disclosed or produced by another Party or by a Non-Party in connection with this
 24   Action only for prosecuting, defending or attempting to settle this Action. Such
 25   Protected Material may be disclosed only to the categories of persons and under the
 26   conditions described in this Order. When the Action has been terminated, a
 27   Receiving Party must comply with the provisions of section 13 below (FINAL
 28   DISPOSITION).
                                                    9
      175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 10 of 17 Page ID #:158




   1              Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Order.
   4              7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   5   otherwise ordered by the court or permitted in writing by the Designating Party, a
   6   Receiving Party may disclose any information or item designated
   7   “CONFIDENTIAL” only to:
   8                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   9   well as employees of said Outside Counsel of Record to whom it is reasonably
  10   necessary to disclose the information for this Action;
  11                    (b) the officers, directors, and employees (including House Counsel) of
  12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  13                    (c) Experts (as defined in this Order) of the Receiving Party to whom
  14   disclosure is reasonably necessary for this Action and who have signed the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16                    (d) the court and its personnel;
  17                    (e) court reporters and their staff;
  18                    (f) professional jury or trial consultants, mock jurors, and Professional
  19   Vendors to whom disclosure is reasonably necessary for this Action and who have
  20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21                    (g) the author or recipient of a document containing the information or a
  22   custodian or other person who otherwise possessed or knew the information;
  23                    (h) during their depositions, witnesses, and attorneys for witnesses, in the
  24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  25   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  26   not be permitted to keep any confidential information unless they sign the
  27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                           10
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 11 of 17 Page ID #:159




   1   deposition testimony or exhibits to depositions that reveal Protected Material may
   2   be separately bound by the court reporter and may not be disclosed to anyone except
   3   as permitted under this Stipulated Protective Order; and
   4                    (i) any mediator or settlement officer, and their supporting personnel,
   5   mutually agreed upon by any of the parties engaged in settlement discussions.
   6              7.3      Disclosure of “CONFIDENTIAL-ATTORNEY’S EYES ONLY”
   7   Information or Items. Unless otherwise ordered by the court or permitted in writing
   8   by the Designating Party, a Receiving Party may disclose any information or item
   9   designated “CONFIDENTIAL-ATTORNEY’S EYES ONLY” only to:
  10                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  11   well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13                    (b) Experts (as defined in this Order) of the Receiving Party to whom
  14   disclosure is reasonably necessary for this Action and who have signed the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16                    (c) the court and its personnel;
  17                    (d) court reporters and their staff;
  18                    (e) professional jury or trial consultants, mock jurors, and Professional
  19   Vendors to whom disclosure is reasonably necessary for this Action and who have
  20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21                    (f) the author or recipient of a document containing the information or a
  22   custodian or other person who otherwise possessed or knew the information;
  23                    (g) any mediator or settlement officer, and their supporting personnel,
  24   mutually agreed upon by any of the parties engaged in settlement discussions.
  25   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  26              IN OTHER LITIGATION
  27              If a Party is served with a subpoena or a court order issued in other litigation
  28   that compels disclosure of any information or items designated in this Action as
                                                           11
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 12 of 17 Page ID #:160




   1   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES ONLY,” that
   2   Party must:
   3                 (a) promptly notify in writing the Designating Party. Such notification
   4   shall include a copy of the subpoena or court order;
   5                 (b) promptly notify in writing the party who caused the subpoena or order
   6   to issue in the other litigation that some or all of the material covered by the
   7   subpoena or order is subject to this Protective Order. Such notification shall include
   8   a copy of this Stipulated Protective Order; and
   9                 (c) cooperate with respect to all reasonable procedures sought to be
  10   pursued by the Designating Party whose Protected Material may be affected.
  11              If the Designating Party timely seeks a protective order, the Party served with
  12   the subpoena or court order shall not produce any information designated in this
  13   action as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES
  14   ONLY,” before a determination by the court from which the subpoena or order
  15   issued, unless the Party has obtained the Designating Party’s permission. The
  16   Designating Party shall bear the burden and expense of seeking protection in that
  17   court of its confidential material and nothing in these provisions should be construed
  18   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  19   directive from another court.
  20   9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  21              PRODUCED IN THIS LITIGATION
  22                 (a) The terms of this Order are applicable to information produced by a
  23   Non-Party in this Action and designated as “CONFIDENTIAL” or
  24   “CONFIDENTIAL-ATTORNEY’S EYES ONLY.” Such information produced by
  25   Non-Parties in connection with this litigation is protected by the remedies and relief
  26   provided by this Order. Nothing in these provisions should be construed as
  27   prohibiting a Non-Party from seeking additional protections.
  28                 (b) In the event that a Party is required, by a valid discovery request, to
                                                     12
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 13 of 17 Page ID #:161




   1   produce a Non-Party’s confidential information in its possession, and the Party is
   2   subject to an agreement with the Non-Party not to produce the Non-Party’s
   3   confidential information, then the Party shall:
   4                    (1) promptly notify in writing the Requesting Party and the Non-Party
   5   that some or all of the information requested is subject to a confidentiality
   6   agreement with a Non-Party;
   7                    (2) promptly provide the Non-Party with a copy of the Stipulated
   8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   9   specific description of the information requested; and
  10                    (3) make the information requested available for inspection by the
  11   Non-Party, if requested.
  12                 (c) If the Non-Party fails to seek a protective order from this court within
  13   14 days of receiving the notice and accompanying information, the Receiving Party
  14   may produce the Non-Party’s confidential information responsive to the discovery
  15   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  16   not produce any information in its possession or control that is subject to the
  17   confidentiality agreement with the Non-Party before a determination by the court.
  18   Absent a court order to the contrary, the Non-Party shall bear the burden and
  19   expense of seeking protection in this court of its Protected Material.
  20   10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  21              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  22   Protected Material to any person or in any circumstance not authorized under this
  23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  26   persons to whom unauthorized disclosures were made of all the terms of this Order,
  27   and (d) request such person or persons to execute the “Acknowledgment and
  28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                     13
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 14 of 17 Page ID #:162




   1   11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2              PROTECTED MATERIAL
   3              When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   7   procedure may be established in an e-discovery order that provides for production
   8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  10   communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the stipulated
  12   protective order submitted to the court.
  13   12.        MISCELLANEOUS
  14              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  15   person to seek its modification by the Court in the future.
  16              12.2 Right to Assert Other Objections. By stipulating to the entry of this
  17   Protective Order, no Party waives any right it otherwise would have to object to
  18   disclosing or producing any information or item on any ground not addressed in this
  19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  20   ground to use in evidence of any of the material covered by this Protective Order.
  21              12.3 Filing Protected Material. A Party that seeks to file under seal any
  22   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  23   may only be filed under seal pursuant to a court order authorizing the sealing of the
  24   specific Protected Material at issue. If a Party’s request to file Protected Material
  25   under seal is denied by the court, then the Receiving Party may file the information
  26   in the public record unless otherwise instructed by the court.
  27   13.        FINAL DISPOSITION
  28              After the final disposition of this Action, as defined in paragraph 4, within 60
                                                     14
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 15 of 17 Page ID #:163




   1   days of a written request by the Designating Party, each Receiving Party must return
   2   all Protected Material to the Producing Party or destroy such material. As used in
   3   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   4   summaries, and any other format reproducing or capturing any of the Protected
   5   Material. Whether the Protected Material is returned or destroyed, the Receiving
   6   Party must submit a written certification to the Producing Party (and, if not the same
   7   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   8   (by category, where appropriate) all the Protected Material that was returned or
   9   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  10   abstracts, compilations, summaries or any other format reproducing or capturing any
  11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  14   reports, attorney work product, and consultant and expert work product, even if such
  15   materials contain Protected Material. Any such archival copies that contain or
  16   constitute Protected Material remain subject to this Protective Order as set forth in
  17   Section 4 (DURATION).
  18   14.        VIOLATION
  19   Any violation of this Order may be punished by appropriate measures including,
  20   without limitation, contempt proceedings and/or monetary sanctions.
  21

  22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  23

  24   DATED _July 30, 2020______________
  25

  26   __/s/ Rachel Kaufman_______________
       Attorneys for Plaintiff
  27   DAVID ABITBOL
  28
                                                 15
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 16 of 17 Page ID #:164




   1   DATED:__ July 30, 2020____________
   2

   3   __/s/ Justin Penn___________________
       Attorneys for Defendants
   4   MERCURY INSURANCE
       COMPANY and
   5   AUTO INSURANCE SPECIALISTS, LLC
   6
       DATED:__ July 30, 2020_____________
   7

   8
       __/s/ Dawn Utsumi_________________
   9   Attorneys for Defendant
  10
       QUOTELAB, LLC

  11
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  12
       DATED: July 31, 2020
  13

  14

  15
       ____________________________________
  16   GAIL J. STANDISH
       UNITED STATES MAGISTRATE JUDGE
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            16
       175712.1
Case 2:20-cv-03109-VAP-GJS Document 32 Filed 07/31/20 Page 17 of 17 Page ID #:165




   1                                         EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
       I, _____________________________ [print or type full name], of
   4
       _________________ [print or type full address], declare under penalty of perjury
   5
       that I have read in its entirety and understand the Stipulated Protective Order that
   6
       was issued by the United States District Court for the Central District of California
   7
       on [date] in the case of ___________ [insert formal name of the case and the
   8
       number and initials assigned to it by the court]. I agree to comply with and to be
   9
       bound by all the terms of this Stipulated Protective Order and I understand and
  10
       acknowledge that failure to so comply could expose me to sanctions and punishment
  11
       in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12
       any information or item that is subject to this Stipulated Protective Order to any
  13
       person or entity except in strict compliance with the provisions of this Order.
  14
       I further agree to submit to the jurisdiction of the United States District Court for the
  15
       Central District of California for enforcing the terms of this Stipulated Protective
  16
       Order, even if such enforcement proceedings occur after termination of this action.
  17
       I hereby appoint __________________________ [print or type full name] of
  18
       _______________________________________ [print or type full address and
  19
       telephone number] as my California agent for service of process in connection with
  20
       this action or any proceedings related to enforcement of this Stipulated Protective
  21
       Order.
  22
       Date: ______________________________________
  23
       City and State where sworn and signed: _________________________________
  24

  25
       Printed name: _______________________________
  26

  27
       Signature: __________________________________
  28
                                                  17
       175712.1
